29 A.3d 998 (2011)
422 Md. 350
ATTORNEY GRIEVANCE COMMISSION, Petitioner
v.
William Rex LENDERMAN, Respondent.
Misc. Docket AG No. 100, September Term, 2011.
Court of Appeals of Maryland.
October 12, 2011.

ORDER
The parties herein have jointly petitioned this Court to reprimand the Respondent pursuant to Maryland Rule 16-772. Upon review of said Joint Petition and for the reasons set forth therein, it is this 12th day of October, 2011,
ORDERED, that the Respondent, William Rex Lenderman, be, and he is hereby, reprimanded.